DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species 1 (Claims 1-6 and 9-17) in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden. This is not found persuasive because the art that applied to the rejection of the method claims may not be applied to the product claims and the search strategy employed to reject method claims and product claims are different and therefore there is search burden if examine both method claims and product claims.
The requirement is still deemed proper and is therefore made FINAL. Claims 7-8 and 18-20 are withdrawn. Claims 1-6 and 9-17 are examined herein.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 recites “Uof” in line 7, which is a typo.
The word “dissolving” in claim 5 (line 2-3) should be melting.
Claim 14 recites “ntering” in line 10, which is a typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0065004).
Regarding claims 1-4, 6 and 14, Li teaches a method of manufacturing a rare-earth permanent magnet, comprising: mixing a first alloy powder having composition of (Ce0.8Pr0.1Nd0.1FebalB1TM0.67 (TM=Ga, Co, Cu, Nb) and a second powder having composition of Nd30FebalB1TM0.67 (TM=Ga, Co, Cu, Nb); sintering the prepared mixed powder in a magnetic field to prepare a sintered body ([0044] to [0051]), which meets the limitations recited in claims 1, 3-4 and 14. Li discloses that the weight ratio of the first alloy powder to the second alloy powder is 90 to 10 ([0048]), which meets the limitation recited in claim 6.
Li does not explicitly disclose that the sintered body is heat treated based on the diffusion temperature of R1 and R2 as recited in claim 2 and 14. However, Li discloses that the sintered body is heat treated at 900 ºC ([0051]), which is within the highest diffusion temperature range recited in claim 10. One of ordinary skill in the art would expect that the heat treatment condition disclosed by Li meet the diffusion temperature condition of R1 and R2 recited in claims 2 and 14. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claim 5, Li discloses that the mixed powder is prepared by the steps comprising: preparing, respectively, a first strip by melting and then cooling the first alloy and a second strip by melting and then cooling the second alloy;  preparing, respectively, a first treated powder by hydrogenating, dehydrogenating, and jet-mill-treating the prepared first strip and a second treated powder by hydrogenating, dehydrogenating, and jet-mill-treating the prepared second strip; and preparing the mixed powder including the prepared first treated powder and second treated powder ([0044] to [0051]), which meets the limitations recited in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0065004), as applied to claim 1 above, and further in view of Kudo (US 2019/0295754).
Regarding claims 9 and 15, Li discloses a 2-step heat treatment process, not a 3-step heat treatment process as recited in the instant claims. Kudo teaches a 3-step heat treatment process for heat treating sintered RTB magnet and discloses that the produced magnet has high coercivity and residual magnetic flux density ([0015]; [0080] to [0084]). Thus, it would be obvious to one of ordinary skill in the art to perform the 3-step heat treatment process as taught by Kudo in the process of Li in order to make a magnet having high coercivity and residual magnetic flux density as disclosed by Kudo.
Kudo discloses a first heat treatment temperature of 700-1000 ºC ([0081]), a second heat treatment temperature of 500-600 ºC ([0082]) and a third heat treatment temperature of 410-490 ºC ([0083]). Since the first heat treatment temperature and the second heat treatment temperature disclosed by Kudo overlap the recited secondary temperature and primary temperature respectively, one of ordinary skill in the art would expect that diffusion of R1 and R2 occurs at these heat treatment temperatures. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Allowable Subject Matter
Claims 10-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733